Citation Nr: 1803473	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  11-23 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD). 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, prostate cancer, or posttraumatic stress disorder. 

3.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1967 to July 1970.  The Veteran was awarded the Vietnam Campaign Medal with device and Combat Action Ribbon, among other decorations, for this service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009 and June 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2014, the Board denied entitlement to service connection for the claims on appeal.  The Veteran appealed the decision to the United States Court Claims (Court). In a June 2015 order, the Court vacated the Board's June 2014 decision and remanded the claims for additional development.

Regarding the claim for service connection for IHD.  The Board remanded the claim in November 2015 and ordered the AOJ to: 1) request all treatment records from the Lexington VAMC from August 1999 to the present; and 2) to obtain an addendum opinion on the nature and etiology of any cardiac conditions, to include IHD.  In January 2017, the RO issued a formal finding of unavailability for Lexington VAMC from August 1999 to the present.  Also in January 2017, the AOJ obtained an addendum opinion on the etiology of the Veteran's IHD.  Thus, the requested actions have been completed by the AOJ with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, prostate cancer, or posttraumatic stress disorder and entitlement to special monthly compensation (SMC) for loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.

2.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of IHD.


CONCLUSION OF LAW

The criteria for service connection for IHD are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With respect to the service connection claim for IHD, a pre-adjudicatory letter dated July 2010 advised the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence, to include as due to herbicide exposure.  This letter also advised the Veteran of the criteria for establishing an initial disability rating and effective date of award pursuant to Dingess/Hartman, supra.  Thus, this letter fully satisfied the timing and content requirements of the VCAA.

Next, VA has a duty to assist a Veteran in the development of a claim.  This duty includes assisting him or her in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The AOJ has obtained all available STRs.  Thus, the Board is unaware of any relevant records in SSA's possession.  Overall, the Board finds no outstanding requests to obtain any additional private medical records which the Veteran has both identified and authorized VA to obtain on his behalf. 

Additionally, the Veteran was afforded a VA examination in conjunction with his IHD claim in November 2010.  The Board finds that the VA examination is adequate to decide this issue because it is predicated on an interview with the Veteran; a review of the record, to include his STRs; and a physical examination with diagnostic testing.  The diagnoses offered, or lack thereof, considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the VA examination report is supplemented by the clinical evaluations in the VA and private setting which do not suggest any pertinent new findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding these issues decided herein has been met. 

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection Criteria

The Veteran seeks to establish his entitlement to service connection IHD due to herbicide exposure while serving the Republic of Vietnam, during the Vietnam War.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. § 1110.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304.  In general, service connection requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Additionally, VA has a policy that service connection applies to diseases and the residuals of injury - not symptoms, clinical findings or abnormal laboratory test results.  See 61 Fed. Reg. 20440-01, 20,445 (May 7, 1996) (Suppl. Information - Endocrine System).

IHD is not listed among the chronic diseases under 38 C.F.R. § 3.309(a), therefore, those provisions are not applicable here.

Service connection may also be established for diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the specific time period will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  Specifically, this includes 2,4-D; 2,4,5-7 and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6). 

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on Agent Orange exposure is available for IHD (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  However, the term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of IHD.  38 C.F.R. § 3.309(e), Note 3 (effective August 31, 2010).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. IHD

The Veteran seeks to establish service connection for IHD, which he alleges is the result of his exposure to herbicides coincident with his service in Vietnam.  After carefully considering the issue in light of the evidence of record, the Board finds that the preponderance of the evidence is against the claim, as the Veteran has not been diagnosed with IHD at any time during, or prior to, the pendency of the claim.

As discussed above, the Veteran is presumed to have been exposed to herbicides coincident with such service.  As such, in order to establish service connection, he must only present a current diagnosis of IHD manifested to a compensable degree.  However, the record during and after service fails to establish a diagnosis of IHD.

In July 2010, the RO reviewed the Veteran's claims file and identified him as a potential class member in Nehmer v. U.S. Department of Veterans Affairs, based on a prior application for service connection for Congestive Heart Failure.

In November 2010, the Veteran underwent a VA IHD examination.  The examiner diagnosed the Veteran with non-ischemic cardiomyopathy and indicated that there was no objective evidence to support a diagnosis of ischemic heart disease.

In June 2011, a VA physician again reviewed the Veteran's claims file, noting that the evidence indicated that cardiomyopathy and atrial fibrillation had been present since at least 1999.  The VA physician noted that the Veteran's diagnosis was non-ischemic cardiomyopathy.  The physician acknowledged that a February 2006 electrocardiogram test and perfusion study indicated that the Veteran had a septal infarct.  The physician indicated, however, that the finding could be a false positive; a catheterization study is considered to be a more sensitive study, and when such a study is normal, coronary artery disease cannot be diagnosed.  Additionally, as a possible explanation for the suggested septal infarct, the physician noted that it is possible to have an infarct in the setting of a significant cardiomyopathy due to small vessel disease of the heart.  Catheterization studies were normal on two occasions and the presumption by the treating physicians was that the Veteran's cardiomyopathy was non-ischemic.  Thus, the June 2011 physician concluded that the presence of IHD was less than likely based upon the definition of IHD requiring a disruption of the coronary blood flow.  There has been no documentation of CABG, angina, stents, or PCI to demonstrate that coronary artery disease was treated.

The RO denied the claim for IHD and an appeal followed.  In June 2014, the Board denied the claim for IHD.  The Veteran appealed that decision to the Court, who vacated the June 2014 Board Decision and remanded the claims for further development.  Specifically, the Court found that it was unclear how the June 2014 Board decision relied on evidence from an April 2009 VA examination that found the Veteran's erectile dysfunction was "secondary to treatment for coronary artery disease" to deny service connection for coronary artery disease.

In November 2015, the Board remanded the claim for additional development in accordance with the Court remand.  Specifically, the Board ordered the AOJ to request all treatment records from the Lexington VAMC from August 1999 to the present.  Next, the Board ordered the AOJ to obtain an addendum opinion on the nature and etiology of any cardiac conditions, to include IHD.

In January 2017, a VA physician offered an addendum opinion.  After reviewing the Veteran's records, the VA physician found that the Veteran had a history of nonischemic cardiomyopathy.  The Veteran underwent a catherizartion in 2007 that showed normal coronary arteries with right heart pressures of 40-50mmhg, meaning the Veteran had diastolic congestive heart failure.  The VA physician opined that the Veteran's congestive heart failure was most definitely due to his underlying COPD.  The VA physician then added that the Veteran does not have a diagnosis of ischemic heart disease or coronary artery disease "at all."  The VA physician then further added that diabetes does not cause coronary artery disease and therefore the Veteran's congestive heart failure was not caused by the service-connected diabetes.

The Board finds it unnecessary to remand the claim for comment on why the April 2009 VA examiner found the Veteran's erectile dysfunction was "secondary to treatment for coronary artery disease."  The January 2017 VA physician conducted a thorough review of the claims file and found no diagnosis of ischemic heart disease.  To ask an examiner to speculate on why the April 2009 examiner reached a conclusion would not be probative and would only further delay the timely adjudication of the Veteran's claim.  The January 2017 VA examiner was able to provide an opinion on the underlying question in this case; whether the Veteran at any time during the appeal period had a diagnosis of IHD.

The Board accords great probative weight to the January 2017 VA examiner's opinion that the Veteran does not have a diagnosis of IHD because it was based on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and clinic test results, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner, a C&P physician, offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 124.  The April 2009 examination on the other hand was ordered to in connection with the claim for an increase in the rating for prostate cancer to include determining if erectile dysfunction and peripheral vascular disease were residuals of that condition.  The April 2009 examination was not an examination of the heart, and furthermore it was conducted by a nurse practitioner.  See Sklar v. Brown, 5 Vet. App. 140, 146   (1993)(Observing that a specialist's opinion as to a medical matter outside of his or her specialty to be given little weight).  The nurse practitioner appeared to rely solely on the Veteran's reported diagnosis of CAD and provided no rationale to support her finding that he had a diagnosis of coronary artery disease.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical opinion is inadequate when it unsupported by medical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1993). See also, Kightly v. Brown, 6 Vet. App. 200 (1994).  

The Board also finds that the question as to whether the Veteran has IHD requires substantiation through sophisticated diagnostic testing, requiring specialized training for a determination, and is not susceptible of lay opinion.  The Veteran's statements alone cannot be accepted as competent medical evidence in regard to establishing a diagnosis of IHD.  See Barr and Woehlaert, supra.

As noted above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of IHD for the entire appeal period, there can be no valid claim for service connection.  See Gilpin, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for IHD.  As such, the doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, his claim must still be reviewed to determine whether service connection can be established on another basis. See Combee v. Brown, 34 F.3d 1039, 1043-104  (Fed. Cir. 1994).  To establish service connection on a direct basis the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Thus, to the extent to which the Veteran has a diagnosis of nonischemic cardiomyopathy, the Board considered whether this condition could be linked to service, to include the presumed exposure to herbicides.  However, the January 2017 VA examiner clearly found that the condition was not related to service and clearly attributed it to the Veteran's COPD.  The examiner reviewed the file and provided an explanation for his opinion.  Accordingly, the Board finds this opinion to be highly probative.  

IV. Secondary Service Connection

The Veteran contends that, in the alternative, IHD was caused or aggravated by his service-connected diabetes mellitus.  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

As discussed in detail above, the Board finds that the Veteran does not have a current diagnosis of IHD.  Accordingly, the claim of service connection for IHD on a secondary basis is legally insufficient, and must be denied as lacking legal merit.  Further, the examiner found the condition was not related to diabetes but rather related to COPD.  

In sum, the evidence weighs against the claim for service connection for prostate cancer and residuals.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and the claim must be denied. 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart condition, to include IHD, is denied.


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive. Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his or her claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R.
§ 3.159(c)(4) (2016).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In January 2017, the AOJ obtained a medical opinion on the etiology of the Veterans erectile dysfunction.  The VA physician indicated no diagnosis of ED was found in the claims file.  However, the examiner did not discuss the Veteran's lay report of symptoms.  As such, a remand is necessary.  Barr, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the Veteran's electronic claims file.

2.  After completion of the above development, obtain an opinion from an appropriately qualified medical professional to determine the nature and etiology of the Veteran's claimed erectile dysfunction.

	The examiner is asked to specifically opine on the following: 

a. whether it is at least as likely as not (50 percent or more probability) that the Veteran has a current diagnosis of erectile dysfunction.  The examiner must comment on the Veteran's lay report of symptoms.
b. Whether it is at least as likely as not (50 percent or more probability) that any currently diagnosed erectile dysfunction or any related disability had its onset in service or is otherwise related to service?
c. Whether it is at least as likely as not (50 percent or more probability) that the erectile dysfunction or any related disability is due to or caused or aggravated by any of the following service-connected disabilities: diabetes mellitus, Type II, prostate cancer, or posttraumatic stress disorder.

	A complete rationale for all opinions expressed must be provided.

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


